Case 1:20-cr-00073-TFM-N Document 21 Filed 07/01/20 Page 1 of 4                      PageID #: 57




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                         *
                                                 *
v.                                               *       Criminal No. 20-00073-TFM
                                                 *
TIA DEYON PUGH                                   *

                   UNOPPOSED MOTION FOR PROTECTIVE ORDER

       Comes now the United States of America, by and through Richard W. Moore, the United

States Attorney for the Southern District of Alabama, and files this unopposed motion requesting

the Court enter a Protective Order in this case, as more fully described below.

       The United States is aware of the need to protect the privacy of individuals, including their

personal information and identifiers, and makes this request in an effort to fully comply with the

requirements of the Privacy Act, 5 U.S.C. ' 552a, the Social Security Act, 42 U.S.C. ' 1306, and

General Order No. 5.2.     Because the discovery contains identifying information concerning

personal information, traditional redaction would be both inordinately time-consuming, as well as

deprive the defendant of specific information that may be relevant to the charged offense.

       To that end, the United States respectfully requests this Court enter a Protective Order

requiring the parties to adhere to the limitations provided below.

       1.      As part of its obligations pursuant to FED. R. CRIM. P. 16, the United States will,

upon receipt of a Protective Order from this Court, provide to the defendant discovery documents

which may be subject to the Privacy Act, 5 U.S.C. ' 552a, the Social Security Act, 42 U.S.C. '

1306, and/or General Order No. 5.2.




                                                 1
Case 1:20-cr-00073-TFM-N Document 21 Filed 07/01/20 Page 2 of 4                      PageID #: 58




       2.      The United States will produce these documents unredacted.           Some of these

documents include personal identifying information (such as names, addresses, Social Security

Account numbers, and dates of birth), photographs, names, and criminal history information. For

purposes of this motion, these documents shall be referred to as protected discovery.

       3.      In order to limit the dissemination of the above-described protected discovery, the

following conditions shall apply:

               A.      Only defense counsel, counsel=s staff, defendant=s experts, and defendant

shall have access to the protected discovery. Prior to allowing these persons access to the

protected discovery, defense counsel will advise each person of the limitations on use and

disclosure of discovery as dictated by this motion and subsequent Protective Order, and will

provide each such person with a copy of the Protective Order issued in this case.

               B.      The protected discovery will be used solely for purposes of preparing

defendant=s defense in this case.

               C.      Any protected discovery in this case will be stored at defense counsel=s

office or the office of a defense expert who, as noted, shall be subject to the same disclosure

limitations.

               D.      Any notes, memoranda, summaries or other documents reflecting the

protected discovery or copies made of the protected discovery will also be stored at defense

counsel=s office or at defense expert=s office, and will be considered protected discovery.

               E.      Any document filed with the Court, including any attachment, which

contains protected discovery, or a description or reproduction thereof, will be filed in redacted

form or under seal pursuant to General Order No. 5.2.


                                                 2
Case 1:20-cr-00073-TFM-N Document 21 Filed 07/01/20 Page 3 of 4                         PageID #: 59




                F.      The procedure for use of protected discovery during any hearing or trial of

this matter shall be determined by the parties and the Court in advance of the hearing or trial. The

parties shall consider redacting protected discovery to remove individual personal data identifiers,

request the Court to submit such documents under seal, code the documents to substitute numerical

or other designation for the individual=s name or other identifying information, request that any

exhibit be placed under seal with an instruction to the jury not to disclose any information

contained therein, and introduce any summary evidence where practicable which may be more

easily redacted.

                G.      Within 90 days of the final conclusion of this matter, defendant shall return

the protected discovery and all copies to counsel for the United States.

        4.      The Court shall retain jurisdiction to modify the Protective Order, upon motion by

any party. Until the Court rules on any such motion, no disclosure of protected discovery shall

be made except in compliance with the Protective Order.

        5.      The Protective Order shall survive the termination of this action.

        6.      Nothing contained in this motion shall prevent or in any way limit or impair the

right of the United States to disclose to any regulatory or law enforcement agency, or any agency

or department of the United States, or any division of any such agency or department, protected

discovery documents relating to any potential violation of law or regulation, or relating to any

matter within that agency=s jurisdiction, nor shall anything contained in this motion prevent or in

any way limit or impair the use of any such protected discovery by an agency in any proceeding

relating to any potential violation of law or regulation, or relating to any matter within that agency=s

jurisdiction; provided, however, that the agency shall maintain the confidentiality of the protected


                                                   3
Case 1:20-cr-00073-TFM-N Document 21 Filed 07/01/20 Page 4 of 4                   PageID #: 60




discovery consistent with the terms of this motion and subsequent Protective Order. A copy of

the Protective Order will be provided to said regulatory agency, law enforcement agency, or any

division, agency or department of the United States, to insure compliance therewith in connection

with disclosure of protected discovery documents.

                                            Respectfully submitted,

                                            RICHARD W. MOORE
                                            UNITED STATES ATTORNEY


                                            By: s/Christopher J. Bodnar
                                            Christopher J. Bodnar
                                            Assistant United States Attorney
                                            63 South Royal Street, Suite 600
                                            Mobile, Alabama 36602
                                            (251)441-5845
                                            (251)441-5131 (fax)




                                               4
